 

Case 1:20-cv-04340-GBD-RWL Document 31 Filed 08/28/20 Page 1 of 2

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Tustructions for Service of Process by U.S. Marshal"
nS
PLAINTIFF COURT CASE NUMBER
Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE OF PROCESS
The City of New York et al Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE
SERVE Shatara Pell
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
New York City Department of Housing Preservation & Development, 100 Gold Street New York: NYG: 40038

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be. ;
served with this Form)285... 0"
Pro Se: Abraham Gross Number of parties to be © -. ~
40 W. 77th St. served inthiscase 9 =<"! 3 is
Apt. 10C Check for service Dog Sy
New York, NY 10024 on USA. US

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate “date ‘E5828,
All Telephone Numbers, and Estimated Times Avaituble for Service):

 

Signature of Attomey other “Bi requesting service on behalf of: [Xx] PLAINTIFF TELEPHONE NUMBER DATE
[] DEFENDANT 212-805-0175 T/ 2 7/ 2020

 

 

 

  
   
  
 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS L

T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk

number of process indicated. ~ Origin Serve ., 5
Si iy for USM 285 if mor r d
(Sign only for if more ow» No. As Y woo

than one USM 285 is submitted}

 

 

 

 

 

  

 

 

     

[ hereby cortify and return that 1 [_] have personally served Pehave legal evidence of service, [-] have executed as shown in "Remarks"#the he process described on {
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address insenedt Below. 5 2

 

[_] 1 heteby certify and return that { am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Naine and title of individual served an, ah pj Y| Time i am
aban lel\- \eve | 2D CI pm

Address (complete only Sf ent than shown above) Signature of U.S. Marshal or Deputy .--

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total G Advance Deposits | Amount owed to U.S, Marshak or
(including endeavors) (Amount of Refiund*) ye “3

 

 

 

 

 

 

 

 

 

 

   
 

hh. OD. | 7 00 :

“REMARKS -

FOr FP eRe

 

 

V Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE J (> re a aY Or g Rev. LI/18
Case 1:20-cv-04340-GBD-RWL Document 31 Filed 08/28/20 Page 2 of 2

CIVIL ACTION FILE NUMBER: 20 Civ. 4340
Abraham Gross vs. The City of New York, etal.

B ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION

[received asummons and complaint. PLEASE CHECK ONE OF THE FOLLOWING;
IF 2 1S CHECKED, COMPLETE AS INDICATED:
1. y% Jam notin military service.

2 lam in military service, and my rank, serial number and branch of

service are as follows:
Rank:

Serial Number:
Branch of Service:

TO BE COMPLETED REGARDLESS OF MILITARY STATUS:

Date:

(Date this acknowledgment is executed)

 

 

Relationship to Entity/Authority to Receive Service
of Process he, self, officer, attorney, etc.)

USMS OFFICIAL: BECKY BRILL
